Citation Nr: 1141562	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  03-34 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for scars of the bilateral temporal area and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2007 and July 2010.  This matter was originally on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In November 2007, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's service-connected right temporal area scar did not result in complete or exceptionally repugnant deformity of one side of the face or in marked or repugnant bilateral disfigurement; the scar also did not limit the function of any part affected.  

2.  Prior to August 30, 2002, the Veteran's service-connected left temporal area and neck scars were not moderately disfiguring, poorly nourished with repeated ulceration, or tender and painful on objective demonstration; the scars also did not limit the function of any part affected.  

3.  Since August 30, 2002, the Veteran's service-connected right and left temporal area scars have been manifested by two characteristics of disfigurement (scar at least one-quarter inch (0.6 centimeters) wide at widest part and surface contour of scar depressed on palpation).  The scars did not result in complete or exceptionally repugnant deformity of one side of the face or in marked or repugnant bilateral disfigurement.  The scars were not manifested by visible or palpable tissue loss or gross distortion or asymmetry of features.  The scars were not five or more inches (13 or more cm) in length or adherent to underlying tissue.  The scars did not have six square inches (39 sq. cm) of hypo or hyper-pigmented, abnormally textured, or indurated and inflexible skin or missing underlying soft tissue.  

4.  Since August 30, 2002, the Veteran's service-connected surgical neck scar has been manifested by two characteristics of disfigurement (scar five or more inches (13 or more cm) in length and at least one-quarter inch (0.6 centimeters) wide at widest part).  The scar has not been manifested by visible or palpable tissue loss or gross distortion or asymmetry of features; is not elevated, depressed, or adherent to underlying tissue; and does not have six square inches (39 sq. cm) of hypo or hyper-pigmented, abnormally textured, or indurated and inflexible skin or missing underlying soft tissue.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for separate compensable disability evaluations for the Veteran's scars (right and left temporal area and neck) were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (prior to August 30, 2002). 

2.  Since August 30, 2002, the criteria for separate 30 percent disability evaluations for each of the Veteran's three service-connected scars (right temporal area, left temporal area, and neck) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's December 2007 Remand, the Appeals Management Center (AMC) attempted to obtain medical records identified by the Veteran, afforded the Veteran a VA examination to address the severity of his service-connected scars, and readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's December 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in July 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The July 2008 letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in March 2002, October 2006, and April 2009. 38 C.F.R. § 3.159(c)(4).  The April 2009 VA examiner addressed the severity of the Veteran's service-connected scars in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Together, the April 2009 VA examination report and August 2009 Addendum reports are thorough; thus this examination is adequate upon which to base a decision. 

The Board notes that the Veteran's claims folder has been rebuilt, and a VA examination dated March 6, 2002, conducted at the VAMC in Fresco has not been re-associated with the claims file.  In December 2010, the RO received a statement from the Fresno VAMC which noted that no records were found for the requested time from of March 6, 2002, to June 11, 2003.  In July 2011, the RO notified the Veteran that VAMC in Fresno indicated that there were no records found for the periods from March 6, 2002, to June 11, 2003.  The Board notes that the May 2002 rating decision indicated, "Result of examination noted scar over the right temple is about 3 cm long and the left temple is about 2 cm long described by the VA examiner as well healed and non tender."  Thus, although the actual VA examination is no longer of record, results from that examination with respect to the Veteran's service-connected scars of the temples are part of the record.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for scars of the face and neck.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected scars have been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement of the head, face, or neck.  The Board notes that the October 2003 Decision Review Officer Decision increased the disability evaluation for the Veteran's scars (bilateral temporal area and neck) from 10 to 30 percent on the basis that the VA examination showed marked deformity of the right temporal area.  Generally, a claimant for an increased disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  As the Veteran has not expressed satisfaction with the 30 percent disability rating, the case remains on appeal.     

During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended twice.  The first revision became effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  

These regulations were revised again effective October 23, 2008.  The revisions, however, are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states: 

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc. 

In the present case, the Veteran's original claim for service connection was prior to the effective date of the latter amendment.  In such circumstances, only the previous criteria apply as discussed above in the Federal Register as the Veteran has not requested review under the newest criteria. 

Under the version of 38 C.F.R. § 4.118 effective prior to August 30, 2002, Diagnostic Code 7800 (scars, disfiguring, head, face or neck), a noncompensable evaluation was warranted for a slightly disfiguring scar of the head, face, or neck.  A 10 percent evaluation required that such a scar be moderately disfiguring.  A 30 percent evaluation required that the scar be severely disfiguring.  A 50 percent evaluation required that the scarring result in complete or exceptionally repugnant deformity of one side of the face or in marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Under version of 38 C.F.R. § 4.118 effective as of August 30, 2002, but prior to October 23, 2008, Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement will be rated as 80 percent disabling.  

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement the disability will be rated at 50 percent.  

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement the disability will be rated at 30 percent.  

With one characteristic of disfigurement the disability will be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The eight characteristics of disfigurement are as follows: skin indurated and inflexible in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; skin hypo or hyper pigmented in an area exceeding six square inches; scar adherent to the underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch in length; or scar five or more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 

Multiple revisions have also been made to the Schedule for Rating Disabilities for the Spine.  Under the former criteria, unfavorable ankylosis of the cervical spine warranted a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  
As of September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated; however, a 40 percent disability evaluation still required unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71 Diagnostic Codes 5235 to 5243 (2011).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Initially, the Board notes that the Veteran's service-connected scars of the temporal region and neck are the result of treatment for injuries (a laceration of the scalp and a traumatic subluxation of C4 on C5) sustained in a diving accident in June 1977.  The record indicates that the Veteran was initially treated at a private hospital where his head wound was sutured and radiographic films of his neck were obtained.  The Veteran was then transferred to Naval Regional Medical Center where the fracture dislocation of C4 on C5 was confirmed and he was placed in a rigid neck brace.  It is noted that the Veteran did not wear the neck brace faithfully and repeat radiographic examination of the cervical spine revealed the fracture dislocation was not reduced.  At the end of June 1977, the Veteran underwent a posterior fusion with internal fixation and bone grafting of the C4-5 level, using a bone from the left iliac crest for graft.  Postoperatively, he was immobilized in cervical traction using a halo apparatus which was later incorporated into a body case.  In early July 1977, the Veteran returned complaining of pain at the posterior pin sites which were infected, and the halo traction was removed and a SOMI apparatus was applied.  The infection in the pin sites cleared.  Upon return from convalescent leave, the Veteran was transferred to Medical Holding Company in mid-August 1977.  A September 1977 Medical Board Report noted that the physical examination revealed that the cervical spine was immobilized in a SOMI apparatus, the surgical wounds were well healed, and the neurological examination was entirely within normal limits.  The Medical Board report indicated that the Veteran's condition at that time rendered him unfit for full duty.  A belief was noted that the Veteran would recover in a reasonable period of time and would suffer no permanent disability.  Six month limited duty status was recommended.       

As noted above, in March 2002, the Veteran underwent VA examination.  Also as noted above, the May 2002 Rating Decision indicated, "Result of examination noted scar over the right temple is about 3 cm long and the left temple is about 2 cm long described by the VA examiner as well healed and non tender."  

At the October 2006 VA examination, the Veteran noted that the scars in the bilateral temporal region had caused him some uneasiness about his appearance as well as pain progressing over the last few years.  Physical examination demonstrated wounds were obvious to bilateral temporal region.  The Veteran's right temple had a depressed scar measuring 1.5 cm x 0.5 cm, and his left temple had a smaller scar measuring 0.6 cm x 0.6 cm.  The overall central depression was 0.5 cm on the right and 0.2 cm on the left.  The surrounding skin coloration and skin pigment was normal.  There were no underlying adherent structures.  There was no keloid formation. The right temple scar was exquisitely tender when palpated; the left temple scar was also tender but less exquisitely tender to touch.  There was no breakdown of skin near the wound and the skin texture was otherwise normal.  There was no erythema, wound drainage, or suppuration. 

The posterior neck had a linear scar over most of the cervical spine measuring 13 cm in length extending from the hairline to the first thoracic vertebra.  The overall width of the scar at its most wide region was 1.0 cm.  The scar was not tender to touch, had no underlying adherent structures, no keloid formation, and there was no suppuration or drainage.

Of record are pictures of the Veteran's temple scars.  The right temple scar appears to be significantly larger with deeper indentation than the left temple scar.

At the November 2007 travel board hearing, the Veteran acknowledged that on articulation of his jaw, on biting, chewing and movement of the jaw, he felt pain or discomfort in the right temporal muscle.  The Veteran's representative requested consideration of 38 C.F.R. § 4.73 for muscle injuries and noted that there appeared to be some underlying muscle involvement.  The Veteran's representative also raised the question as to whether there had been skull loss due to the anchoring halo into the temporal area and the occipital area of his skull.

In December 2007, the Board remanded the case in order to afford the Veteran an additional VA examination to assess the severity of his service-connected scars.  

In April 2009, the Veteran underwent VA examination which revealed left and right temporal scars from previous halo.  The left temporal scar was approximately .5 cm in circumference with no palpable disfigurement or skin retraction and no erythema.  The right temporal scar was approximately 2x1 cm in size, irregularly shaped with skin indentation and no erythema.  In the right posterior scalp under the hairline, there was approximately a 1-cm slight indentation.  The examiner noted that the left posterior scalp was very slightly palpable but he was unable to visualize any particular scar.  On the neck, the Veteran had a 13-cm midline vertical scar from cervical fusion.  Physical examination demonstrated that there was no scalp tenderness, temporal artery pulses were normal, and there were no ophthalmic, cranial, or carotid bruits.  The Veteran demonstrated neck forward flexion to 40 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 50 degrees.  

In August 2009, after a review of the claims file, the VA examiner who conducted the April 2009 VA examination noted in an addendum report that on physical examination, the Veteran did have the bilateral temporal scars, a scar in the right posterior scalp under the hairline as well as a surgical neck scar in the posterior cervical spine.  The examiner noted that although the Veteran had a halo that was placed as part of his treatment which was drilled and anchored into the skull bone, on physical examination when he was seen in the office, there did not seem to be any overt muscle and/or bone loss.  There was, however, a slight indentation on palpable of the right temporal scar as well as a slight indentation in the right posterior scalp scar.

As noted above, in order for a higher disability evaluation to be assigned, the evidence must demonstrate complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement; visible or palpable tissue loss and either gross distortion or asymmetry of at least two features or paired sets of features; or with at least four or five characteristics of disfigurement; deep and nonlinear scar exceeding 144 square inches.

Initially, the Board notes that Diagnostic Codes 7802 to 7804 do not assist the Veteran in obtaining a higher disability rating as 10 percent is the highest possible disability rating under these diagnostic codes.  Diagnostic Codes 7801 and 7805 do not assist the Veteran in obtaining a higher disability evaluation as there is no evidence of the scars encompassing an area of at least 72 square inches (465 square centimeters) or of limitation of function of a body part secondary to scarring. 

The Board has considered whether the Veteran is entitled to separate ratings for any of the Veteran's scars.  In this case, the Board finds that pursuant to the rating criteria effective August 30, 2002, three 30 percent evaluations are warranted as the left and right temporal scars have two characteristics of disfigurement (scar at least one-quarter inch (0.6 cm) wide at widest part and surface contour of scar depressed on palpation) and the neck scar has two characteristics of disfigurement (scar 5 or more inches (13 or more cm) in length and 1.0 cm wide at its widest part).  

The Board notes that although the April 2009 VA examiner reported that the left temporal scar was approximately .5 cm in circumference, the October 2006 VA examiner reported that the Veteran's left temple had a smaller scar measuring 0.6 cm x 0.6 cm.  Thus, resolving all doubt in the Veteran's favor, the Board finds that three separate 30 percent evaluations for the left and right temporal scars and the surgical neck scar are warranted. 
	
Further, it is reasonable to assume that because the 30 percent disability evaluations are based on characteristics of disfigurement, they have been so since the Veteran filed his initial claim for service connection.  Prior to August 30, 2002, however, only the Veteran's right temporal area scar met the criteria for a compensable rating as prior to August 30, 2002; the left temporal area and neck scars were not moderately disfiguring, poorly nourished with repeated ulceration, tender and painful on objective demonstration, and did not limit the function of any part affected.  See Kuzma, 341 F.3d at 1327; see also VAOPGCPREC 7-2003.    

There is also no evidence to support an evaluation in excess of 30 percent for any of these scars.  At no time during the appeal period were these scars ever completely or exceptionally repugnant, manifested by visible or palpable tissue loss and gross distortion or asymmetry of features or by four or five characteristics of disfigurement.  The photos of the Veteran show two scars, one on each temple, and one significantly deeper and larger than the other; however, these scars appear to only affect the appearance of the Veteran's forehead at the temples; it does not appear to affect in anyway the appearance of the Veteran's eyes, nose, chin, ears, cheeks, or lips, and are in no way complete or exceptionally repugnant.  

In addition, although the temporal scars are at least one-quarter inch (0.6 cm wide at the widest part) and the surface contour of the scars are depressed, they are not five or more inches in length, the scars are not adherent to underlying tissue, the skin and texture of the scars are not abnormal, and there is not soft tissue loss, skin induration, or skin inflexibility for a six square inch area.  Similarly, although the neck scar is at least 13 or more cm in length and at least one-quarter inch (0.6 cm) wide at its widest part, the surface contour of the scar is neither elevated or depressed, the scar is not adherent to underlying tissue, the skin and texture of the scar are not abnormal, and there is not soft tissue loss, skin induration, or skin inflexibility for a six square inch area.  In addition, although the Veteran demonstrated limitation of neck motion, in order for a higher evaluation, the Veteran would have to demonstrate unfavorable ankylosis of the entire cervical spine, clearly not demonstrated in this case.      

Accordingly, the Board concludes that a 30 percent disability evaluation, but no higher, is warranted effective August 30, 2002, but no earlier, for each of the Veteran's service-connected scars (right temporal scar, left temporal scar, and surgical neck scar).  

The Board notes that the Veteran contends that he has five scars that should be separately rated; and in, fact, at the April 2009 VA examination, the examiner noted that in the right posterior scalp under the hairline, there was approximately a 1-cm slight indentation and that the left posterior scalp was very slightly palpable but he was unable to visualize any particular scar.  Service connection has not been established for these two posterior scalp "scars."  Even assuming, however, for the sake of argument that these scalp scars were the result of the Veteran's active duty service, neither of these have ever been moderately disfiguring, poorly nourished with repeated ulceration, unstable, or tender and painful on objective demonstration.  Lastly, neither of these scars have limited the function of any parts affected or been manifested by a characteristic of disfigurement.  Thus, there is no evidence to support a separate compensable evaluation for the right and left posterior scalp scars at any time during the appeal period even assuming they were the result of the Veteran's active duty service.  

Other Considerations

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected scars of the temples and neck present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disabilities do not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 30 percent for scars, bilateral temporal area and neck prior to August 30, 2002, is denied.

Entitlement to three separate 30 percent evaluations for scar of the left temporal area, right temporal area, and neck is granted effective August 30, 2002.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


